Endicott, J.
The agreement purports to be a lease, entered into by the plaintiffs and the Cumberland Stone Company, wherein the plaintiffs are the lessors and the company the lessee.
*333It is executed by the plaintiffs and by William A. Gordon, the defendant. There are no words to indicate in what capacity or in whose behalf Gordon signed it. But the declaration alleges that the company accepted it, and entered at once into occupation of the premises described in the lease, and continued in occupation under the lease at the date of the writ. These allegations are admitted by the demurrer.
Whatever may have been the defects in the original execution of the lease, the company, having treated it as a contract between the plaintiffs and itself, by entering upon and occupying the premises, was bound by its provisions, and became liable to pay the rent and taxes therein stipulated. Lamson & Goodnow Manuf. Co. v. Russell, 112 Mass. 387. The guaranty, therefore, by the defendant, signed soon after the execution of the lease, related to a valid contract subsisting between the parties, and this action may be maintained against him for the rent and taxes due from the company.
The demurrer does not raise any question as to the due execution of the lease by the plaintiffs, and that question is not open to the defendant. Judgment affirmed.